Citation Nr: 1428381	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-46 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia granting the Veteran service connection for PTSD at 50 percent disabling.  The Veteran appealed this claim to the Board. 

A claim for a total disability rating due to individual unemployability (TDIU) may be implied in an increased rating claim when such claim is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in a 2009 decision, the RO granted TDIU.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issues of reopening a claim of service connection of right knee arthritis and reopening a claim of service connection for peripheral vascular disease (secondary to service-connected PTSD, Agent Orange and/or diabetes mellitus type II) have been raised by the record by the Veteran's representative in his June 2014 appeals brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The totality of the Veteran's symptoms more closely approximates total occupational and social impairment rather than impairment with reduced reliability and productivity.





CONCLUSION OF LAW

For the entire period on appeal, the criteria of an initial rating of 100 percent for service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 3.321(b), 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria: Increased Rating Claims for PTSD

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411.

For the next highest 70 percent rating to be assigned there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. §§ 4.125-4.130.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443. The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In evaluating the Veteran's PTSD claim, the Board finds his mental disability more closely approximates a 100 percent rating.  

II.  Analysis 

The Veteran's symptoms are aligned with the 100 percent rating criteria.  The Veteran has reported symptoms of PTSD prior to his 2002 claim, but they did not impair his ability to work until after September 11, 2001, when planes struck the World Trade Center and the Pentagon.  The Veteran tried to hold his life together, but his symptoms worsened to the point where he was forced to retire from his job as an unemployment manager in July 2002.  

Within a few months of his retirement, the Veteran began seeing a private psychiatrist to manage his worsening symptoms.  The news coverage of the incident triggered an increase in panic attacks, loses in concentration, and sleep disturbances due to a constant fear of an imminent terrorist attack.  He also actively isolated himself from others, and would confine himself to either his home or truck.   As time wore on, his symptoms only worsened.  In June 2003 and August 2003 follow-up appointments the Veteran reported chronic insomnia, which prevented him from sleeping more than a few hours at a time and described the vivid dreams he had.  He reported seeing multiple explosions all around him and then the damaged buildings.  During these dreams he always feels helpless and terrified and unable to defend himself.    These symptoms increased in severity despite regular psychiatric treatment including individual therapy and mood stabilizers.  

During the Veteran's April 2007 VA psychiatric compensation and pension examination, the Veteran reported a loss of enjoyment in activities and  difficulty trusting others.  He also had difficulty concentrating due to persistently intrusive thoughts and was easily startled. The Board recognizes that the Veteran has significant gaps in psychiatric treatment, but his private psychiatrist in his notes reported the difficulty in managing the Veteran's symptoms even with significant dosage increases in mood stabilizers. 

In addition to the private treatment records and statements of record, the Veteran's psychiatrist and a VA psychiatrist opined that the Veteran is unemployable due to his PTSD.   In an April 2004 letter from the Veteran's private treating psychiatrist, he opined that the Veteran's life had been "severely impaired" and is "totally and permanently disabled" as a result of his service connected PTSD.  The doctor described, in detail, how the events of September 2001 brought about the same feelings of fear the Veteran experienced during his time in Vietnam.  The sentiments of the private psychiatrist's opinion were echoed in an opinion prepared three years later in April 2007 by a VA psychiatrist in a compensation and pension examination report.  The VA psychiatrist noted that the Veteran markedly worsened after the September 2001 attacks and were the cause of the Veteran being unable to function, which led to his retirement.  The VA psychiatrist unequivocally states that the Veteran is not able to work as a result of his PTSD.  

In conclusion, the Board finds the Veteran entitled to a rating of 100 percent for his PTSD.  

As a full grant of the Veteran's claim, the Board finds a detailed discussion of VA's various duties to notify and assist unnecessary.  Additionally, any potential failure of VA in fulfilling these duties would constitute harmless error.


ORDER

Entitlement to a 100 percent disability for PTSD, for the entire period on appeal, is granted, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


